 Case 1:17-cr-00083-LMB Document 169 Filed 09/16/19 Page 1 of 1 PageID# 761



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

UNITED STATES OF AMERICA        :
                                :                                Crim. No 1:17-CR-83--LMB
v.                              :
                                :
CHRISTOPHER E. SANTOS ESPINOZA, :
                                :
(Defendant)                     :




                                     APPEARANCE OF COUNSEL


To the Clerk of the Court and all parties of record,

Please enter my appearance as retained counsel of record for defendant, Christopher E. Santos Espinoza,
in this matter.

                                                  Respectfully submitted,

                                                  Office of Elita C. Amato

                                                  /s/
                                                  __________________
                                                  Elita C. Amato
                                                  Va Bar No. 75827
                                                  2111 Wilson Blvd., 8th Floor
                                                  Arlington, VA 22201
                                                  703.522.5900

                                  CERTIFICATE OF SERVICE

      I hereby certify that this pleading was filed on this 16th day of September 2019,
through the CM/ECF system thereby notifying all parties in this matter.

                                                  /s/

                                          Elita C. Amato
